DETAILED ACTION
Status of Claims
Applicant has amended claims 1 and 18.  No claims have been added or canceled.  Claims 9-17 were canceled prior to previous office action. Thus, claims 1-8 and 18-25 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 17 December 2020 with respect to:
objection to specification,
objection to claims 1 and 18,
rejections of claims 1 and 18 under U.S.C. § 112(a),
rejections of claims 1-8 and 18-25 under U.S.C. § 112(b),
rejection to claims 1-8 and 18-25 under U.S.C. § 101, 
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims 1 and 18 to overcome objection to specification, claim objections and 35 U.S.C. § 112 rejections. However, amendments are not totally effective.  See revised objections and rejections below.  
Examiner acknowledges amendments to, and arguments regarding claims 1-8 and 18-25 to overcome 35 U.S.C. § 101 rejections.  However, arguments are not persuasive.
Applicant argues subject matter eligibility reciting “the claim is not ‘directed to’ a judicial exception without significantly more since the exception is integrated into a practical application that improves providing multiple benefits and services that increase a member of an association's personal security in significant ways that greatly reduce the amount of time necessary to conduct certain types of information verification while simultaneously improving the reliability of the resulting services and benefits” [remarks page 8].  Examiner is not clear if subject matter eligibility under Prong Two of Step 2A or Step 2B of the 2019 PEG.  However, Examiner respectfully disagrees on both counts.
In view of Prong Two of Step 2A– i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention are mere instructions to implement an abstract idea on a computer.  Citing the method step: 

assigning a mortality score to the applicant using a predictive analytical algorithm resident on a server based on information about the applicant, …
Applicant provides no specific details of the predictive analytical algorithm beyond using routine computer functions (emphasis added).
As with determining a practical application to an abstract idea, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Examiner maintains that the claimed invention does not contain any of these “types” of aforementioned limitations.
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Examiner maintains that the claimed invention merely appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Applicant makes similar arguments regarding subject matter eligibility of claim 18 [remarks page 9].  However, Examiner maintains position on patent ineligibility of this claim as being a system substantially similar to the method of claim 1.
Applicant traverses the rejection of claim 12 being significantly more than organizing human activity [remarks page 10].  Examiner notes that Applicant arguments are moot in that claim 12 had been canceled.
Rejections have been clarified herein in view of the amended claim language and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
In view of outstanding § 112(b) rejections and § 101 rejections, Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Additional Comments
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 1 and 18, the clauses such as “to formulate the score” in claim 1 and “to analyze information gathered from the Association Membership Application and the network databases” and “to allow the member to purchase services which will be funded by the death benefit” in claim 18 are merely statements of intended use which do not affect the method steps of “assigning a score to the applicant”, “creating a score of the applicant” and “funding a portion of the periodic payment”, respectively.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 1 and 18, are objected to because it is not clear how the representative  limitations of claim 1:
determining by a processor that the applicant is living; 
comparing the information on the Association Membership Application to information in on-line databases and verifying the information provided;
determining whether a duplicate identity for the applicant exists through comparing the Association Membership Application information to on-line databases to verify each applicant has a unique identity;
are connected to the remainder of the claim – i.e. the limitations:
assigning a score to the applicant using a predictive analytical algorithm resident on a server based on information about the applicant, wherein the score is configured to compare the Association Membership Application information to a plurality of centralized databases comprising a medical history database, a pharmaceutical drug use database, a motor vehicle accident history database, and a legal records database to formulate the score wherein the score represents the risk of underwriting a life insurance policy to the member; and 
offering a life insurance policy with a death benefit to the member having a mortality score exceeding a predetermined value wherein the life insurance policy is tied to a savings account 2with a cash value, and wherein the savings account is funded by a portion of the periodic payment amount. 
The first three of limitations are directed to comparing data; the last two limitations are directed to determining an offer for life insurance.  Examiner suggests that the Applicant clarify the connection between the limitations. Correction is required.  See related § 112(b) rejections.
Claim 18 is objected to because it is not clear how the claim is related to the potential member.  The preamble recites providing services to a member and a potential member, but the remainder of the claim discussed the member and an applicant; it does not discuss the potential member.   It is also not clear what the difference is between the member and the applicant, or the relationship of the member to the applicant.  Clarification is requested. See related § 112(b) rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations:
hosting data collected from an Association Membership Application gathered from a plurality of applicants on a server, wherein each applicant applied for and received membership in the association by completing an Association Membership Application;
and:
determining by a processor that the applicant is living; 
comparing the information on the Association Membership Application to information in on-line databases and verifying the information provided;
determining whether a duplicate identity for the applicant exists through comparing the Association Membership Application information to on-line databases to verify each applicant has a unique identity;
are vague and indefinite in that it is not clear which “applicant” is referred to in the “plurality of applicants”; the antecedent basis is not clear.  The limitation:
determining by a processor that the applicant is living; 

comparing the information on the Association Membership Application to information in on-line databases and verifying the information provided;
is vague and indefinite because “the information provided” lacks antecedent basis.  The limitation:
determining whether a duplicate identity for the applicant exists through comparing the Association Membership Application information to on-line databases to verify each applicant has a unique identity;
is vague and indefinite because it is not clear what happens when a duplicate identity exists – i.e. doing something to the Association Membership Application information or to the on-line databases. 
Claim 18 is vague and indefinite because in the limitation:
determining by a processor that the applicant is living; 
it is not clear how the processor determines that the applicant is living.  
Claim 18 is vague and indefinite because it is not clear how the claim is related to the potential member.  The preamble recites providing services to a member and a potential member, but the remainder of the claim discusses the member and an applicant; it does not discuss the potential member.  It is also not clear what the difference is between the member and the applicant, or the relationship of the member to the applicant.  Correction is required. 
Claim 18 is vague and indefinite because in the limitations:
a life insurance policy with a death benefit offered to an applicant based on a score of the applicant that is based on information about the applicant, …
and:
providing information
verifying the information on an Association Membership Application by comparing data on the plurality of servers to data available through on-line data and on-line research;
determining, by the processor, that an applicant is living;
verifying the legitimacy of information provided on the Association Membership Application; and
creating the score of the applicant using a predictive analytical algorithm resident on one of the plurality of servers to analyze information gathered from the Association Membership Application and the network databases;
 it is not clear what the relationship is between information in the “life insurance” component and the information in the cited method steps; the antecedent issue is not clear.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-8 and 19-25 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 and 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8 are directed to a method for providing insurance to members and potential members of an association which is a judicial exception of a commercial interaction which is a method of organizing human activity.
Claim 1 recites, in part, a method of:
determining that the applicant is living;
comparing the information on the Association Membership Application to information and verifying the information provided;
determining, whether a duplicate identity for the applicant exists through comparing the Association Membership Application information to databases to verify each applicant has a unique identity;
assigning a score to the applicant by comparing the Association Membership Application information to a plurality of databases wherein the  score represents the risk of underwriting a life insurance policy to the member; and
offering a life insurance policy with a death benefit to the member having a mortality score exceeding a predetermined value wherein the life insurance policy is tied to a savings account with a cash value, and wherein the savings account is funded by a portion of the periodic payment amount.
is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
data collected from an Association Membership Application gathered from a plurality of applicants wherein each applicant applied for and received membership in the association by completing an Association Membership Application; and
centralized databases comprising a medical history database, a pharmaceutical drug use database, a motor vehicle accident history database, and a legal records database to formulate the mortality score;
are merely descriptions of data which do not add to the patentability of the claim. Limitations such as:
to verify each applicant has a unique identity; and
to formulate the mortality score;
are merely statements of intended use which do not further limit the claim.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
hosting a server with data …;
determining by the processor …;
comparing information in on-line databases; and
using a predictive analytical algorithm resident on a server configured to compare data;
This judicial exception is not integrated into a practical application because the computer program instructions – i.e. hosting, verifying, determining and using a computer model - are no more than mere instructions to apply the exception using generic computer components – i.e. the processor and the server.  The computer program instructions such as using a predictive analytical algorithm are described in very broad and generic terms.  As such, the computer program instructions do not integrate the judicial exception into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ordered combination does not offer substantially more than the sum of the functions of the elements when each is taken alone.  The computer components and computer program instructions are recited at a high level of generality – i.e. using a predictive analytical algorithm – and, as such, only indicate generic computer functions routinely used in computer applications. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry. The answer is NO.
Similar reasoning and rationale applies to the system claim 18 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-8 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
 claims 2-8 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 18-25 otherwise styled as a system, would be subject to the same analysis.
Allowable Subject Matter
Regarding claims 1-8 and 18-25, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lui et al:  “Business enterprise risk model and method”, (US Pub. No. 2005/0027645 A1).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD J BAIRD/Primary Examiner, Art Unit 3692